Citation Nr: 9913495	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-33 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and kidney stones, a liver disability and a prostate 
disability due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1969.  This is an appeal from a December 1995 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Chicago, Illinois, which denied entitlement to service 
connection for post-traumatic stress disorder and kidney 
stones, a liver disability and a prostate disability due to 
exposure to Agent Orange.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
service connection for post-traumatic stress disorder has 
been obtained by the regional office.  

2.  The veteran's active service included two tours of duty 
in the Republic of Vietnam.  He was a member of the 716th 
Military Police Battalion.  He was awarded the Vietnam Combat 
Certificate.  

3.  During service, the veteran's unit was subjected to 
frequent rocket attacks and patrols from his unit gave aid to 
survivors and evacuated the wounded.  

4.  Post-traumatic stress disorder has been consistently 
diagnosed on recent VA examinations and VA hospitalization.  

5.  Kidney stones, a liver disability and a chronic prostate 
disorder were not demonstrated during the veteran's period of 
active military service.  Those condition were initially 
medically demonstrated many years following the veteran's 
release from active duty.  

6.  The evidence does not establish that kidney stones, a 
liver disability or a prostate disability resulted from 
exposure to Agent Orange or are otherwise due to service or 
any incident that occurred in service.  


CONCLUSIONS OF LAW

1.  The veteran has post-traumatic stress disorder that was 
incurred in or aggravated during his active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  

2.  The veteran has not submitted evidence of well-grounded 
claims for service connection for kidney stones, a liver 
disability and a prostate disability resulting from exposure 
to Agent Orange during service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Claim for Service Connection for Post-Traumatic 
Stress Disorder

The Board notes that it has found the veteran's claim for 
service connection for post-traumatic stress disorder to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

The veteran's service records reflect that he served in the 
Republic of Vietnam from July 1966 to July 1967 and from 
August 1968 to April 1969.  He was a member of the 716th 
Military Police Battalion.  His military specialties were 
automobile repairman, vehicle mechanic and supply sergeant.  
He was awarded a Vietnam Combat Certificate by his commanding 
officer in April 1969.  

The veteran's service medical records reflect that on a 
medical history form completed at the time of his physical 
examination for separation from service, he checked the block 
indicating that he had or had had nervous trouble.  On the 
medical examination report, the psychiatric evaluation was 
reported to be normal. 

The veteran's initial claim for VA disability benefits was 
submitted in May 1969.  He referred to a low back condition.  

In June 1995, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
September 1995.  He reported several traumatic experiences 
occurring during service, including finding pieces of bodies 
everywhere and pulling a body from a river.  He indicated 
that he was currently bothered by nightmares of his Vietnam 
experiences.  He reported that he had difficulty sleeping at 
night.  He described himself as very suspicious of people and 
very distrustful.  He reported that he had been depressed 
since 1967.  He felt that life was not worth living.  He was 
bothered by feelings of insecurity, inferiority and guilt.  
Various findings were recorded on mental status examination 
including pressured and rambling speech and a dysphoric 
affect.  The diagnosis was post-traumatic stress disorder.  

The veteran was hospitalized by the VA from September to 
November 1996 with complaints including flashbacks of 
Vietnam, guilt, depression, anxiety, sleeping problems and a 
low self-esteem.  Various findings were recorded on mental 
status examination.  The diagnoses included post-traumatic 
stress disorder.  

A March 1997 report by a readjustment counseling therapist 
for a VA veterans center reflected that the veteran had been 
seen at that center since July 1995 and had received 
individual, family and group counseling.  It was indicated 
that he had been diagnosed as having chronic post-traumatic 
stress disorder at a VA medical center.  

In April 1997, the veteran provided a report of inservice 
stressors, including being injured by a claymore mine, 
speaking with injured personnel and listening to the sounds 
of mortar and rocket fire almost every night.  

During the course of a January 1998 hearing at the regional 
office, the veteran related that, although he had been in a 
military police unit, it did have combat missions.  He 
reported that he had performed security patrol functions.  He 
related that after service he had become totally 
dysfunctional.  He indicated that he had memories of Vietnam.  
He reported that he had been treated in 1973 for psychiatric 
problems.  He had also been treated in 1985 and again in 1990 
when he attempted to commit suicide again.  He was again 
treated for psychiatric problems in 1994.  

The regional office thereafter received records from a number 
of private hospitals, including a report by the St. Margaret 
Mercy Health Care Centers, reflecting that the veteran had 
been under the care of a psychiatrist in 1973.  There was 
also a report by that facility reflecting that the veteran 
had been treated in August 1994 for major depression and a 
suicide attempt.  

A December 1997 report by a VA staff clinical psychologist 
reflected that he had been treating the veteran since 
December 1995 as an outpatient and that the veteran currently 
carried the diagnosis of combat-related post-traumatic stress 
disorder.  He related that he was also manifesting symptoms 
of a dysthymic disorder.  

In an April 1998 report, the Department of the Army, United 
States Armed Services Center for Research of Unit Records, 
enclosed a copy of the unit history submitted by the 716th 
Military Police Battalion, the veteran's unit during Vietnam.  
The unit was responsible for security and law enforcement in 
the Saigon/Cholon/Tan Son Nhut metropolitan area.  It was 
indicated that, during the 1968 time frame, the area was 
under frequent rocket attacks.  It was indicated that the 
unit history further verified that patrols from the veteran's 
unit gave aid to survivors and evacuated the wounded, often 
in spite of the fact that rockets were falling on the area.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.   

In this case, the veteran's service records reflect that he 
served two tours in the Republic of Vietnam, from July 1966 
to July 1967 and from August 1968 to April 1969.  He was a 
member of the 716th Military Police Battalion and was 
stationed in the Saigon/Cholon/Tan Son Nhut metropolitan 
area.  He was awarded a Vietnam Combat Certificate by his 
commanding officer in April 1969.  He has reported various 
stressors occurring during service including observing 
wounded or assisting in the treatment of wounded, being 
injured by a claymore mine and being subjected to mortar and 
rocket attacks almost every evening.  The United States Armed 
Services Center for Research of Unit Records has verified 
that the veteran's unit was under frequent rocket attacks and 
that patrols from his unit gave aid to survivors and 
evacuated the wounded, often in spite of the fact that 
rockets were falling on the area.  Accordingly, it appears 
that the veteran was subjected to stressors during service 
that would support a diagnosis of post-traumatic stress 
disorder.  The record further discloses that post-traumatic 
stress disorder has been consistently diagnosed by the VA 
during the recent VA examination, a period of VA 
hospitalization and reports by a VA psychologist.  

In the Board's judgment, the evidence of record is adequate 
to establish that the veteran has post-traumatic stress 
disorder resulting from the traumatic events he experienced 
while serving in Vietnam.  Accordingly, it follows that 
service connection for that condition is in order.  
38 U.S.C.A. § 1110.  In arriving at its decision in this 
regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107. 
 

II.  The Claims for Service Connection for Kidney Stones,
a Liver Disability and a Prostate Disability as due to
Exposure to Agent Orange in Service

The threshold question to be answered with regard to the 
above claims is whether the veteran has presented evidence of 
well-ground claims; that is, claims which are plausible.  If 
he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of those claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
As will be explained below, the Board finds that those claims 
are not well grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The veteran's service medical records reflect that, when he 
was seen in April 1969, a prostatic massage showed the 
prostate to be tender and swollen.  An impression was made of 
prostatitis.  When he was seen on a return visit several days 
later, it was indicated that the condition was resolving.  
When the veteran was examined for separation from service in 
April 1969, he indicated on a medical history form that he 
had or had had frequent or painful urination.  On the medical 
examination report, clinical evaluation of the genitourinary 
system was reported to be normal.  The veteran's service 
medical records do not reflect the presence of kidney stones 
or a liver disability.  

The record reflects that kidney stones, a liver condition and 
a prostate disorder, diagnosed as benign prostatic 
hypertrophy, were initially medically demonstrated in VA and 
private medical treatment records many years following the 
veteran's separation from military service.  Thus, service 
connection for those conditions would not be warranted on the 
basis of direct service incurrence38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The veteran has 
maintained, however, that the kidney stones, liver conditions 
and prostate disorder were caused by exposure to Agent Orange 
in service.  

If a veteran was exposed to a herbicide agent during 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  Chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, respiratory 
cancers including cancer of the lung, soft tissue sarcoma, 
prostate cancer and acute and subacute peripheral neuropathy.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii). Neither 
38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii) 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e). In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent. Here, because there is no evidence that the appellant 
has developed an enumerated disease, it may not be presumed 
that the veteran was exposed to Agent Orange. McCartt v. 
West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999). 

In this case, kidney stones and a liver disease are not 
included among the diseases which may be presumed to have 
been service connected based on exposure to Agent Orange.  
Although prostate cancer is included among the diseases 
listed, the veteran does not have prostate cancer but benign 
prostatic hypertrophy.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  While the veteran is 
certainly capable of providing testimony relating to exposure 
to Agent Orange, a lay person is generally not capable of 
providing an opinion concerning matters requiring medical 
knowledge, such as medical diagnosis or a relationship 
between any disability and an incident which occurred in 
service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran has not submitted any medical 
evidence, opinion or other independent evidence which 
supports his claim for service connection for kidney stones, 
a liver disability and a prostate disability.  There is no 
indication of any medical link between his current kidney 
stones, liver conditions and prostate disability and his 
military service.  Given the evidence that is of record, the 
claims for service connection for kidney stones, a liver 
disability and a prostate disability may not be considered 
well grounded.  Since the claims are not well grounded, they 
must, accordingly, be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).
  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.

Entitlement to service connection for kidney stones, a liver 
disability and a prostate disability as due to exposure to 
Agent Orange in service is denied. 

		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

